DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification

The disclosure is objected to because of the following informalities: 
-- in a another -- should be --in another -- in [0026].
-- may also includes -- should be -- may also include -- in [0029].  
-- only may multiple -- should be -- only many multiple -- in [0032].
-- may all attempts -- should be -- may all attempt -- in [0035].
-- BG/KM utility -- should be recited in full in [0034].
-- BG/KM utility 318 -- should be -- BG/KM utility 320 -- in [0034].
Figs. 6-11 are sequence diagram and should be described as sequence diagram instead of data flow diagram.

Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in [0046], [0051], [0055], [0057], [0060]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings

The drawings are objected to because of the following:
reference characters "220, 222, 224 " have been used to designate similar service blocks.  
Some pods are numbered while others are not numbered in figs. 3-4.
Figs. 3-4 is objected because they include the reference character(s) “320” not mentioned in the description.
Missing label numbers for “lock owner”, “status acquired based on availability” in fig. 11.
Arrow pointing to nowhere in fig. 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
utility to place a lock  in claims 1, 19-20.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim language is not clearly understood:
Claim 1 lines 7-10 recites “determining whether the lock on the application pod can be granted to the utility and sending an indication that the lock on the application pod has been granted to the utility” without clearly reciting if the determination of whether the lock on the application pod can be granted is affirmative or negative and if the lock has been granted if the determination is affirmative or negative and if the lock has been granted or not granted.
Claim 3 lines 2-3 recites “lock on the application pod prevents the processes provided by the other utilities in the plurality of utilities from making changes to plurality of instances of the application pod that are installed across the plurality of operating environments”. It is unclear if the lock on one application pod prevents making changes to plurality of instances i.e. lock on single pod prevents changes to other instance as well.
Claim 17 line 2 recites “generating an alert when the lock on the application pod is expiring”. “Expiring” is not definite since it is unclear if the lock has expired or not expired. 
Claims 19 and 20 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-18 are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
Claim 1 recites a “non-transitory computer-readable medium”, which falls within the “manufacture” category of 35 U.S.C. § 101. Claim 19 recites a “method”, which falls within the “process” category of 35 U.S.C. § 101. Claim 20 recites “system comprising one or more processors”, which falls within  the “machine” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
[i] 	4receiving a request from a utility to place a lock on an application pod, wherein 5the utility provides a process configured to change the application pod when the lock on the 6application pod is granted to the utility; 
[ii] 	7determining whether the lock on the application pod can be granted to the utility; 8and 
[iii] 	9sending an indication that the lock on the application pod has been granted to the 10utility, wherein the lock on the application pod prevents processes provided by other utilities in 11the plurality of utilities from making changes to the application pod while the lock on the 12application pod is held by the utility.

The process described by steps [ii] is directed to “determining whether the lock on the application pod can be granted to the utility”, which is a concept performed in the human mind and is a combination of observation, evaluation, judgement, opinion. Memorandum, 84 Fed. Reg, 52. Thus step [ii] recite the abstract concept of [m]ental processes.” Id. Thus, claim 1 recites a judicial exception. For these same reasons, claims 19-20 recites judicial exception.

Step 2A, Prong Two
Because claims 1, 19 and 20 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites “non-transitory computer-readable medium”, “2processor”3. Claim 1 also recites the following step: [i] 4receiving a request from a utility to place a lock on an application pod, wherein 5the utility provides a process configured to change the application pod when the lock on the 6application pod is granted to the utility; [iii] 9sending an indication that the lock on the application pod has been granted to the 10utility, wherein the lock on the application pod prevents processes provided by other utilities in 11the plurality of utilities from making changes to the application pod while the lock on the 12application pod is held by the utility.
The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, computer readable medium, processor are conventional computing component and is neither inventive nor recited any improvement to integrate the abstract idea into practical application. Claim 1 further recites in step: [i] “4receiving a request from a utility to place a lock on an application pod, wherein 5the utility provides a process configured to change the application pod when the lock on the 6application pod is granted to the utility”, which is extra pre-solution activity See MPEP 2106.05(g) and merely recites a step of receiving a command to perform an action. Similarly, in step [iii] “9sending an indication that the lock on the application pod has been granted to the 10utility, wherein the lock on the application pod prevents processes provided by other utilities in 11the plurality of utilities from making changes to the application pod while the lock on the 12application pod is held by the utility”, which is extra post-solution activity of sending a signal to a component and is no more than post solution activity. See MPEP 2106.05(g). and is also neither inventive nor provide improvement to integrate the abstract idea into practical application. 
Thus, claims 1, 19 and 20 are directed to a judicial exception because claims 1, 19 and 20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claims 1, 19 and 20 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processors, memories, tangible storage media, the conventional or generalized function terms by which the computer components are described reasonably indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, step [i] recites “receiving a request for an action” and step [ii] recites “sending a response to the request” are insignificant pre/post extra solution activity and are examples of method routinely performed by the generic computers under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of “[i] receiving…and [ii] sending…” resembles the idea that has been recognized by court, e.g. receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 19 and 20 are not directed to significantly more than a patent ineligible concept. 
Dependent claim 2 recites “a 2plurality of instances of the application pod are installed across a plurality of operating 3environments”, which provides a technological environment for the abstract idea and/or ties the abstract idea to the technological environment and can’t make the abstract idea patentable.
Dependent claim 3 recites “wherein placing 2the lock on the application pod prevents the processes provided by the other utilities in the 3plurality of utilities from making changes to the plurality of instances of the application pod that 4are installed across the plurality of operating environments” which is a combination of observation, evaluation, judgement, opinion and is an abstract idea of mental process.
Dependent claim 4 recites “wherein the 2plurality of operating environments comprises a plurality of cloud platforms and an on-premise 3data center”, which provides a technological environment for the abstract idea and/or ties the abstract idea to the technological environment and can’t make the abstract idea patentable.
Dependent claim 5 recites “prior to receiving the request from the utility, receiving a status request from 4utility to determine whether a lock is already in place from another utility in the plurality of 5utilities”, which is an insignificant extra pre-solution activity and may not make the claim patent eligible. Claims 15-16 recite similar limitations and may not make the claim patent eligible for the same rational.

Dependent claim 6 recites  “the 2process configured to change the application pod comprises a process that upgrades the 3application pod to a new version of the application pod”, which merely replacing an application with another version of application and may not be considered inventive and may not make the claim patent eligible. Claims 7-8 recite similar changes and may not make the claim patent eligible for the same rational.
Dependent claim 9 recites “1maintaining a schedule of locks associated with the application pod”, which is storing of information, and is a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016).   
Dependent claim 
110 recites “3determining whether another utility in the plurality of utilities currently holds a 4lock on the application pod” and further an example of abstract idea of mental process because it is a combination of observation, evaluation, judgement, opinion. Claim 11 recites similar limitations and may not make the claim patent eligible for the same rational.
Dependent claim 12 recites “12application pod comprises a computer resource, network resource, a storage resource, and 3executable code for the application”, which are described reasonably indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a).
Dependent claim 13 recites “ORA200461-US-NP46Attorney Docket No. 088325-1193849(274500US)wherein the 2request from the utility and the indication that the lock on the application pod has been granted 3are sent through one or more public APIs from a central pod lock manager”, which is directed to an API is a generic computing component. Claim 17 recites similar limitations and may not make the claim patent eligible for the same rational.

Dependent claim 14 recites “13receiving a request from the utility to extend the lock on the application pod; 4determining whether extending the lock on the application pod would interfere 5with a lock scheduled by another utility in the plurality of utilities; and sending an indication whether the lock is extended to the utility”, which includes insignificant pre-solution activity of receiving, post-solution activity of sending indication and mental process of abstract idea of determining whether the extending lock would interfere other scheduled lock and therefore may not make the independent claim patent eligible.

    PNG
    media_image1.png
    16
    582
    media_image1.png
    Greyscale

Dependent claim 118 recites “23providing a user interface that displays locks that have been granted or reserved 4for a plurality of application pods”, which is insignificant extra-solution activity and do not add meaningful limitations to the abstract idea and may not make the claim patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loaiza et al. (US 2008/0071997 A1, hereafter Loaiza)  in view of Agrawal et al. (US 2022/0171758 A1, hereafter Agrawal).

As per claim 1, Loaiza teaches the invention substantially as claimed including a non-transitory computer-readable medium comprising instructions that, 2when executed by one or more processors ([0082]), cause the one or more processors to perform 3operations comprising: 4
receiving a request from a utility to place a lock on an application pod ([0067] fig. 3 receive request for permission to perform a change to a resource [0007] entity, obtain, lock, resource, an entity transmits a request for the lock [0028] example resources, packages), wherein 5the utility provides a process configured to change the application pod ([0007] grants entity the right to perform the desired operation on the resource [0069] process/transaction, permitted to perform change to the resource and to make the change) when the lock on the 6application pod is granted to the utility ([0007] entity, required, obtain, lock, grants entity the right to perform the desired operation on the resource [0008] attaches locks to the grant queue of resource objects to indicate that that the entity  has been granted a lock [0069] fig. 3 strong exclusive lock on the resource 306); 
7determining whether the lock on the application pod can be granted to the utility ([0068] fig. 3 determines that there are no currently granted locks on the resource that prevent the master from granting the requester permission to make the change permanent (for example, no entity has been granted an exclusive lock on the resource 302) determines whether there are any other currently granted locks that prevent the master from granting the requestor permission to perform the change to the resource 304  may determine whether there are any share locks that are currently granted to entities other than the requester [0069] fig 3. determines that there are no share locks on the resource that are currently granted on entities other than the requestor 304 Yes/No); 8and 
9sending an indication that the lock on the application pod has been granted to the 10utility ([0069] fig 3 send strong exclusive lock on the resource to the requestor 306), wherein the lock on the application pod prevents processes provided by other utilities in 11the plurality of utilities from making changes to the application pod while the lock on the 12application pod is held by the utility ([0030] strong exclusive lock, grants an entity permission to perform any operation on a resource, guarantees that no other entity is performing any operation on the resource).
L

Loaiza doesn’t specifically teaches POD.

Agrawal, however, teaches POD ([0011] pods, service module, containers, microservice [0022] service modules, service pods, exclusive lock).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Loaiza with the teachings of Agrawal of pods comprising service modules limiting the number of requests to improve efficiency and allow locking of POD to the method of Loaiza as in the instant invention. 



1As per claim 2, Agrawal teaches wherein a 2plurality of instances of the application pod are installed across a plurality of operating 3environments ([0015] fig. 1 three pods 102 104 106 corresponding processors 101 103 105 first region, neighboring region, further away).  

1As per claim 3, Loaiza teaches wherein placing 2the lock on the application pod prevents the processes provided by the other utilities in the 3plurality of utilities from making changes to the plurality of instances of the application pod that 4are installed across the plurality of operating environments ([0030] strong exclusive lock, grants an entity permission to perform any operation on a resource, guarantees that no other entity is performing any operation on the resource ). 

11As per claim 5, Loaiza teaches 2ORA200461-US-NP45Attorney Docket No. 088325-1193849(274500US)prior to receiving the request from the utility (fig. 3 receive a request to perform a change to resource 302), receiving a status request from 4utility to determine whether a lock is already in place from another utility in the plurality of 5utilities ( [0059] requestor, request for permission 202 [0060] requestor determines that requestor received a weak exclusive lock on the resource in  response to the request [0068] fig. 3 determines that there are no currently granted locks on the resource that prevent the master from granting the requester permission to make the change permanent (for example, no entity has been granted an exclusive lock on the resource 302) determines whether there are any other currently granted locks that prevent the master from granting the requestor permission to perform the change to the resource 304  may determine whether there are any share locks that are currently granted to entities other than the requester [0069] fig 3. determines that there are no share locks on the resource that are currently granted on entities other than the requestor 304 Yes/No).  

1As per claim 6, Loaiza teaches wherein the 2process configured to change the application pod comprises a process that upgrades the 3application pod to a new version of the application pod ([0030] performing changes or a resource including modify resource, delete/truncate operations [0062] making the changes to the copy of resources [0063] unchanged version of the resource, copy of the resource that includes the changes to the resources).  

1As per claim 7, Loaiza teaches wherein the 2process configured to change the application pod comprises a process that applies a patch to the 3application pod ([0030] performing changes or a resource including modify resource, delete/truncate operations).  

1As per claim 8, Loaiza teaches wherein the 2process configured to change the application pod comprises a process that increases a capacity 3associated with the application pod ([0030] performing changes or a resource including modify resource, delete/truncate operations).  

1As per claim 9, Loaiza teaches wherein the 2operations further comprise maintaining a schedule of locks associated with the application pod ([0008] queues, granted queue, convert queue).  

1As per claim 10,  Loaiza teaches wherein 2determining whether the lock on the application pod can be granted to the utility comprises: 3
determining whether another utility in the plurality of utilities currently holds a 4lock on the application pod ([0068] fig. 3 determines that there are no currently granted locks on the resource that prevent the master from granting the requester permission to make the change permanent (for example, no entity has been granted an exclusive lock on the resource 302) determines whether there are any other currently granted locks that prevent the master from granting the requestor permission to perform the change to the resource 304  may determine whether there are any share locks that are currently granted to entities other than the requester [0069] fig 3. determines that there are no share locks on the resource that are currently granted on entities other than the requestor 304 Yes/No).  

1As per claim 11, Loaiza teaches wherein 2determining whether the lock on the application pod can be granted to the utility further 3comprises: 4
determining whether a lock on the application pod currently held by another 5utility in the plurality of utilities can be overridden ([0068] fig. 3 determines that there are no currently granted locks on the resource that prevent the master from granting the requester permission to make the change permanent (for example, no entity has been granted an exclusive lock on the resource 302) determines whether there are any other currently granted locks that prevent the master from granting the requestor permission to perform the change to the resource 304  may determine whether there are any share locks that are currently granted to entities other than the requester [0069] fig 3. determines that there are no share locks on the resource that are currently granted on entities other than the requestor 304 Yes/No).  

1As per claim 12, Agarwal teaches wherein the 2application pod comprises a computer resource, network resource, a storage resource, and 3executable code for the application ( [0011] pod, service modules, module of network, storage, compute, application components).  ORA200461-US-NP46Attorney Docket No. 088325-1193849(274500US)11Agarwal teach
1As per claim 16, Loaiza teaches wherein the 2request from the utility to place the lock on the application pod ([0067] fig. 3 receive request for permission to perform a change to a resource [0007] entity, obtain, lock, resource, an entity transmits a request for the lock [0028] example resources, packages ) comprises an identifier of the 3utility, an activity description of the process configured to change the application pod ([0030] performing changes on resource, performing one or more operations that modify a resource, write operation of any kind, update/update/delete/truncate operations, write operations [0038] protected write lock [0006] read locks), and an 4indication of whether a lock override is requested ([0010] lock requests, entity ID, lock type, exclusive locks, convert request, holds NULL lock, requesting an exclusive lock).  

11
1Claim 19 recites a method of managing changes to distributions of application pods comprising limitations of claim 1. Therefore, it is rejected for the same rational.

1Claim 20 recites a system comprising: 2one or more processors; and 3one or more memory devices comprising instructions that, when executed by the 4one or more processors, cause the one or more processors to perform operations comprising limitations of claim 1. Therefore, it is rejected for the same rational.


Claims 4, 13, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Loaiza in view of Agrawal, as applied to above claims, and further in view of Smith (US 2021/0084103 A1).
As per claim 4, Loaiza teaches the 2plurality of operating environments ([0011] ecommerce environments e.g. retail product sales, airline ticket sales).  
Loaiza and Agarwal, in combination, do not specifically teach environment comprises a plurality of cloud platforms and an on-premise 3data center.
Smith, however, teaches environment comprises a plurality of cloud platforms and an on-premise 3data center ([0011] pod, in the cluster, [0016] cluster, operating on different clouds, on-premise datacenter).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Loaiza and Agarwal with the teachings of Smiths of pod in the cluster and cluster operating in different clouds, on-premise data center to improve efficiency and allow environment comprises a plurality of cloud platforms and an on-premise 3data center to the method of Loaiza and Agarwal as in the instant invention.
 As per claim 13, Loaiza teaches wherein the 2request from the utility ([0067] fig. 3 receive request for permission to perform a change to a resource [0007] entity, obtain, lock, resource, an entity transmits a request for the lock [0028] example resources, packages ) and the indication that the lock on the application pod has been granted 3([0069] fig 3 send strong exclusive lock on the resource to the requestor) are sent through one or more public APIs from a central pod lock manager (fig 1 lock manager 106).  
Smith teaches remaining claim elements of one or more public API ([0033] API calls [0067] API server, receive requests, incoming API calls).

As per claim 18, 23Loaiza teaches providing a user interface that displays locks that have been granted or reserved 4for a plurality of application pods ([0008] granted queue and a convert queue, list of locks that have bene granted, list of locks that have been requested [0028] resources, packages fig.1 102 104).  
Smith teaches remaining claim elements of a user interface that displays locks ([0126] user interface, dashboard).

Claims 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loaiza in view of Agrawal, as applied to above claims, and further in view of Baldassarre et al. (US 2020/0280613 A1).

As per claim 14, Loaiza teaches 23receiving a request from the utility to extend the lock on the application pod ([0067] fig. 3 receive request for permission to perform a change to a resource [0007] entity, obtain, lock, resource, an entity transmits a request for the lock [0028] example resources, packages); 4determining whether extending the lock on the application pod would interfere 5with a lock scheduled by another utility in the plurality of utilities ([0013] when there are no conflicting locks that are currently granted on the resource); and 
sending an indication whether the lock is extended to the utility ([0069] fig 3 send strong exclusive lock on the resource to the requestor 306 ).
Loaiza and Agarwal, in combination, do not specifically teach request to extend the lock, determining extending lock would interfere with a lock scheduled and lock is extended.
Baldassarre, however, teaches request to extend the lock ([0045] extend the lock [0042] fig. 5 periodically attempt to renew lock 516), determining extending lock would interfere with a lock scheduled ([0042] its success in retaining the lock will depend on whether it is competing with any other brokers from the second computing node, as indicated in step 518. If there is no competition (e.g., the second computing node is still down), the recovery broker will retain its lock ) and lock is extended ([0042] renew retain its lock fig. 5 516-518-No-516).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Loaiza and Agarwal with the teachings of Baldassarre of periodically attempt to renew lock and extend the lock upon determining that any other node is not competing for the lock to improve efficiency and allow request to extend the lock, determining extending lock would interfere with a lock scheduled and lock is extended to the method of Loaiza and Agarwal as in the instant invention.
As per claim 15, Loaiza teaches the 2request from the utility to place the lock on the application pod comprises a lock duration and a 3future time at which the lock should be scheduled ([0067] fig. 3 receive request for permission to perform a change to a resource [0007] entity, obtain, lock, resource, an entity transmits a request for the lock [0028] example resources, packages ).  
Baldassarre teaches remaining claim elements of a lock duration ([0045] acquire a lock, for a fixed duration) and a 3future time at which the lock should be scheduled ([0045] extend the lock before lock expires, periodically updates leases [0046]).

As per claim 17, Loaiza teaches 23generating an alert to the utility when the lock on the application pod is expiring ([0014] message, sent, requesting process, inform the requesting process).
Baldassare teaches remaining claim elements of when the lock on the application pod is expiring ([0045] extend the lock before lock expires, periodically updates leases [0046]).
		
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bartolotta; Jeffrey Michael et al. (US 20190236292 A1) teaches Restricting Access And Edit Permissions Of Metadata.
Butler; Thomas C. et al. (US 20100036844 A1 ) teaches System And Method Of Using Conflicts To Maximize Concurrency In A Database.
Kohno; Noriaki (US 20130144853 A1 ) teaches Device And Method For Acquiring Resource Lock.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195


/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195